96 N.Y.2d 837 (2001)
754 N.E.2d 192
729 N.Y.S.2d 433
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
LINWOOD COLLINS, Appellant.
Court of Appeals of the State of New York.
Argued May 1, 2001.
Decided June 5, 2001.
*838 Rivkin, Radler & Kremer, L. L. P., Uniondale (Evan H. Krinick and Michael P. Versichelli of counsel), for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Vincent Rivellese and Mark Dwyer of counsel), for respondent.
Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY, ROSENBLATT and GRAFFEO concur.

OPINION OF THE COURT
MEMORANDAM.
The order of the Appellate Division should be affirmed.
Defendant appeals his conviction of conspiracy in the first degree arising from his alleged participation in a large-scale drug operation. On appeal he argues that the trial court erred in denying his motion for a mistrial after a "stipulation" was read to the jury stating that defendant was incarcerated from February 19, 1992 to the date of trial about two and a half years later. On this record we conclude that the trial court did not abuse its discretion as a matter of law by denying the motion for a mistrial (see, People v Robinson, 93 NY2d 986, 987-988). Defendant's arguments with respect to the denial of his motion for severance and the Allen charge (Allen v United States, 164 US 492) are without merit. His remaining arguments are unpreserved.
Order affirmed in a memorandum.